1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                              Case No.: 18cv1895-AJB (LL)
     COMMISSION,
12
                                         Plaintiff,       ORDER GRANTING IN PART AND
13                                                        DENYING IN PART JOINT
     v.                                                   STIPULATION FOR EXTENSION
14
                                                          OF DISCOVERY DATES
     RMR ASSET MANAGEMENT
15
     COMPANY, et al.,
                                                          [ECF No. 105]
16                                   Defendants.
17
18
19         On August 28, 2019, Plaintiff Securities and Exchange Commission (SEC),
20   Defendant Jocelyn Murphy, Defendant Michael Murphy, and Defendant Richard Gounaud
21   filed a joint motion to extend several discovery-related deadlines by approximately two-
22   and-a-half to three months. ECF No. 105. In support, the parties state that (1) Plaintiff’s
23   lead counsel resigned his position at the SEC on August 9, 2019 and new SEC counsel
24   joined the case on August 2, 2019; (2) despite diligently conducting discovery, additional
25   discovery still remains, including the depositions of Defendants; (3) Defendant Gounaud’s
26   answer to the complaint is still outstanding; and (4) Defendant Gounaud’s motion to change
27   venue is currently pending. Id. at 2-3.
28   ///

                                                      1
                                                                                  18cv1895-AJB-LL
1           Once a Rule 16 scheduling order is issued, dates set forth therein may be modified
2    only “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also ECF
3    No. 76 at 6 (stating that dates and times “will not be modified except for good cause
4    shown”). The Rule 16 good cause standard focuses on the “reasonable diligence” of the
5    moving party. Noyes v. Kelly Servs., 488 F.3d 1163, 1174 n.6 (9th Cir. 2007); Coleman v.
6    Quaker Oats Co., 232 F.3d 1271, 1294-95 (9th Cir. 2000) (stating Rule 16(b) scheduling
7    order may be modified for “good cause” based primarily on diligence of moving party).
8    Essentially, “the focus of the inquiry is upon the moving party’s reasons for seeking
9    modification.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
10          The Court has reviewed the joint motion and finds good cause to extend the
11   deadlines, but not for the length of time requested. The parties have been aware of the
12   Scheduling Order establishing the discovery-related deadlines since April 1, 2019. See
13   ECF No. 76. The parties have not adequately explained why they have not yet completed
14   the depositions of any of the three remaining Defendants, despite about five months of
15   discovery. Accordingly, the Court GRANTS IN PART AND DENIES IN PART the joint
16   motion and resets the deadlines as follows:1
17       Event                                      Current Date         New Date
18       Fact-Discovery Deadline                    September 27, 2019   November 27, 2019
19       Expert Designations                        October 28, 2019     December 17, 2019
20       Rebuttal Expert Designations               November 12, 2019    January 10, 2020
21       Expert Disclosures                         December 12, 2019    February 10, 2020
22       Contradictory/Rebuttal Disclosures         January 10, 2020     February 24, 2020
23       Expert Discovery Deadline                  February 10, 2020    March 24, 2020
24
         Pretrial Motion Deadline                   March 10, 2010       April 24, 2020
25
26
27
     1
      Because the amended expert discovery deadline is March 24, 2020, the Court finds it
28   necessary to extend the subsequent pretrial dates.
                                                    2
                                                                                 18cv1895-AJB-LL
1      Event                                     Current Date           New Date
2      Confidential Settlement Statements        May19, 2020            June 30, 2020
3      Mandatory Settlement Conference           May 27, 2020 at        July 8, 2020 at
4                                                9:30 a.m.              9:30 a.m.
5      FRCP 26(a)(3) Pretrial Disclosures        June 11, 2020          July 23, 2020
6      Civil LR 16.1.f.4 Meeting                 June 18, 2020          July 30, 2020
7      Objections to Pretrial Disclosures        June 25, 2020          August 6, 2020
8
       Proposed Final Pretrial Conference July 2, 2020                  August 13, 2020
9
       Order
10
       Final Pretrial Conference                 July 9, 2020 at        August 20, 2020 at
11
                                                 2:00 p.m.              2:00 p.m.
12
13
14   All other requirements remain as previously set. See ECF No. 76.
15         IT IS SO ORDERED.
16   Dated: September 9, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                                18cv1895-AJB-LL
